DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-22 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Ms. Sarah Bassett on April 19, 2021.
The claims presented hereon will replace any previous versions 
1.	(Currently Amended) A computer-executed method comprising:
storing, by a database management system, a materialized view that is based on a materialized view definition that includes a one-sided outer-join operation, with one or more join predicates, over an include-all table and an include-matching table; 
wherein the materialized view includes all rows of the include-all table;
wherein the materialized view includes one or more rows, of the include-matching table, that satisfy the one or more join predicates;
after storing the materialized view, receiving, by the database management system, a query over a plurality of tables in a database managed by the database management system;
wherein the query includes: 
the one-sided outer-join operation over the include-all table and the include-matching table[[;]], and


in response to determining that the query includes the one-sided join operation, rewriting the query to produce a rewritten query that: 
produces an intermediate results set, wherein producing the intermediate results set comprises applying the filter to the one or more rows included in 
retrieves data from the intermediate results set; and
executing the rewritten query to: 
apply the filter to the one or more rows included in the materialized view to produce the intermediate results set, and
produce a results set based on data retrieved from the intermediate results set;
wherein the method is performed by one or more computing devices.
2.	(Currently Amended) The computer-executed method of Claim 1, wherein: 
the materialized view comprises a particular plurality of rows that corresponds to a particular row of the include-all table;
said executing the rewritten query comprises:
determining, for each row of the particular plurality of rows, whether said each row satisfies the filter;
if all rows, of the particular plurality of rows, do not satisfy the filter, preserving only one row, of the particular plurality of rows, in a result set of the rewritten query; and
if one or more rows, of the particular plurality of rows, satisfy the filter, preserving the one or more rows, of the particular plurality of rows, in a result set of the rewritten query.
3.	(Currently Amended) The computer-executed method of Claim 1, wherein: 
the materialized view comprises a plurality of rows;
the materialized view includes an indicator column that stores indicator values that indicate one of (a) an inner-join-type row, or (b) an anti-join-type row;
said executing the rewritten query comprises, for each row of the plurality of rows:

based on determining that the indicator value indicates that said each row is an inner-join-type row: 
determining whether said each row satisfies the filter;
based on determining that said each row does not satisfy the filter: 
performing one or more modified anti-join actions that comprise changing the indicator value, in a row, corresponding to said each row, in the intermediate results set, to reflect that said each row is a modified anti-join-type row.
4.	(Currently Amended) The computer-executed method of Claim 3, wherein said performing the one or more modified anti-join actions further comprise one or more of: 
nullifying one or more columns, of a particular row of the plurality of rows, that come from the include-matching table; and
nullifying one or more aggregate function values defined for one or more columns that come from the include-matching table.
5.	(Currently Amended) The computer-executed method of Claim 3, wherein said executing the rewritten query comprises: 
partitioning the intermediate results set based on a unique column of the include-all table to produce a plurality of partitions of the intermediate results set;

filtering, from the intermediate results set, modified anti-join rows that are unmarked.
6.	(Previously Presented) The computer-executed method of Claim 5, wherein: 
indicator values, in the indicator column, are ordered such that a modified anti-join-type indicator value sorts to an extreme of a list of indicator values that includes the modified anti-join indicator value, an inner-join-type indicator value, and an anti-join-type indicator value;
the method further comprises: 
ordering rows in each partition, of the plurality of partitions, based on indicator values of the rows in said each partition such that modified anti-join-type indicator values are sorted to the extreme of said each partition,
wherein the one or more marking actions further comprises using an analytic function to mark an extreme row of each partition, of the plurality of partitions.
7.	(Original) The computer-executed method of Claim 3, wherein the indicator column is an inner-join indicator column.
8.	(Currently Amended) The computer-executed method of Claim 1, wherein: 
the materialized view comprises a plurality of rows;

said executing the rewritten query comprises, for each row of the plurality of rows:
determining whether an indicator value, in the indicator column, included in said each row indicates that said each row is an inner-join-type row,
based on determining that the indicator value included in said each row indicates that said each row is an inner-join-type row:
determining whether said each row satisfies the filter;
based on determining that said each row does not satisfy the filter, performing one or more of:
nullifying one or more columns, of said each row, that come from the include-matching table, and
nullifying one or more aggregate functions defined for the one or more columns that come from the include-matching table.
9.	(Currently Amended) The computer-executed method of Claim 1, wherein the query further includes a second filter over the include-all table.
10.	(Currently Amended) The computer-executed method of Claim 1, wherein the query further includes one or more additional include-all tables.
11.	(Currently Amended) The computer-executed method of Claim 1, wherein the query further includes one or more additional include-matching tables.

storing, by a database management system, a materialized view that is based on a materialized view definition that includes a one-sided outer-join operation, with one or more join predicates, over an include-all table and an include-matching table; 
wherein the materialized view includes all rows of the include-all table;
wherein the materialized view includes one or more rows, of the include-matching table, that satisfy the one or more join predicates;
after storing the materialized view, receiving, by the database management system, a query over a plurality of tables in a database managed by the database management system;
wherein the query includes: 
the one-sided outer-join operation over the include-all table and the include-matching table[[;]], and


in response to determining that the query includes the one-sided join operation, rewriting the query to produce a rewritten query that: 
produces an intermediate results set, wherein producing the intermediate results set comprises applying the filter to the one or more rows included in 
 retrieves data from the intermediate results set; and
executing the rewritten query to: 
apply the filter to the one or more rows included in the materialized view to produce the intermediate results set, and
produce a results set based on data retrieved from the intermediate results set.
13.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12, wherein: 
the materialized view comprises a particular plurality of rows that corresponds to a particular row of the include-all table;
said executing the rewritten query comprises:
determining, for each row of the particular plurality of rows, whether said each row satisfies the filter;
if all rows, of the particular plurality of rows, do not satisfy the filter, preserving only one row, of the particular plurality of rows, in a result set of the rewritten query; and
if one or more rows, of the particular plurality of rows, satisfy the filter, preserving the one or more rows, of the particular plurality of rows, in a result set of the rewritten query.
14.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12, wherein: 

the materialized view includes an indicator column that stores indicator values that indicate one of (a) an inner-join-type row, or (b) an anti-join-type row;
said executing the rewritten query comprises, for each row of the plurality of rows:
determining whether an indicator value, in the indicator column, included in said each row indicates that said each row is an inner-join-type row,
based on determining that the indicator value indicates that said each row is an inner-join-type row: 
determining whether said each row satisfies the filter;
based on determining that said each row does not satisfy the filter: 
performing one or more modified anti-join actions that comprise changing the indicator value, in a row, corresponding to said each row, in the intermediate results set, to reflect that said each row is a modified anti-join-type row.
15.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 14, wherein said performing the one or more modified anti-join actions further comprise one or more of: 
nullifying one or more columns, of a particular row of the plurality of rows, that come from the include-matching table; and

16.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 14, wherein said executing the rewritten query comprises: 
partitioning the intermediate results set based on a unique column of the include-all table to produce a plurality of partitions of the intermediate results set;
performing one or more marking actions by, for each partition of the plurality of partitions: if said each partition includes only modified anti-join rows, marking a single row of said each partition; and
filtering, from the intermediate results set, modified anti-join rows that are unmarked.
17.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 16, wherein: 
indicator values, in the indicator column, are ordered such that a modified anti-join-type indicator value sorts to an extreme of a list of indicator values that includes the modified anti-join indicator value, an inner-join-type indicator value, and an anti-join-type indicator value;
the instructions further comprise instructions that, when executed by one or more processors, cause: 
ordering rows in each partition, of the plurality of partitions, based on indicator values of the rows in said each partition such that modified anti-join-type indicator values are sorted to the extreme of said each partition,

18.	(Original) The one or more non-transitory computer-readable media of Claim 14, wherein the indicator column is an inner-join indicator column.
19.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12, wherein: 
the materialized view comprises a plurality of rows;
the materialized view includes an indicator column that stores indicator values that indicate one of (a) an inner-join-type row, or (b) an anti-join-type row;
said executing the rewritten query comprises, for each row of the plurality of rows:
determining whether an indicator value, in the indicator column, included in said each row indicates that said each row is an inner-join-type row,
based on determining that the indicator value included in said each row indicates that said each row is an inner-join-type row:
determining whether said each row satisfies the filter;
based on determining that said each row does not satisfy the filter, performing one or more of:
nullifying one or more columns, of said each row, that come from the include-matching table, and

20.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12, wherein the query further includes a second filter over the include-all table.
21.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12, wherein the query further includes one or more additional include-all tables.
22.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 12, wherein the query further includes one or more additional include-matching tables.
	

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Ahmed et al. (Pub. No. US 2015/0339349) teaches outer-joined and/or cross-joined table elimination for duplicate-insignificant queries. A query block of a query specifies a join between a first table and a second table. The join is one of an outer join and a cross join. A first determination is made that the query block contains no references to the second table to be processed after the join. A second determination is made that the query block is duplicate-insignificant. In response to making the first determination and the second determination, the query block is 
ii)	Witkowski (Pat. No. US 6,449,606) teaches transforming queries wherein a select-project-join query Q that specifies an antijoin is rewritten into another query that references the materialized view M. The common section includes the tables being antijoined, and may be one-to-many lossless with respect to the join with the materialized view delta.
iii)	Nica (Pub. No. US 2008/0133461) teaches left outer join (LOJ) and right outer join (ROJ) optimization wherein each LOJ/ROJ is an expression that references a preserved side and a null supplying side. If Condition 1 is true, and either Condition 2 or Condition 3 is true, then the LOJ/ROJ is evaluated by evaluating the expression referencing only the preserved side, and not the null supplying side. Conditions 1, 2 and 3 are defined as follows: Condition 1: An expression from the null supplying side is not used outside of the LOJ/ROJ. Condition 2: The LOJ/ROJ is required to return only distinct values from the preserved side. Condition 3: The null supplying side returns at most one row for each row returned by the preserved side.
iv)	Pirahesh et al. (Pub. No. US 2006/0074901) teaches optimizing queries used for searching a computerized database by providing a query comprising a sequence of inner joins and outerjoins; and rewriting the query by producing a sequence of outer Cartesian products for the query; producing a sequence of nullification operations on the query; and producing a sequence of best match operations on the query. The method further comprises optimizing the query using a 
v)	Bello et al. (Pat. No. US 6,477,525 teaches a query that does not reference a particular materialized view is rewritten to reference the materialized view. In particular, upon receiving the query, it is determined whether the particular materialized view satisfies each condition in a set of conditions, where the set of conditions at least includes a condition that the materialized view reflects all rows that exist in a common section. The common section is a section of the query that is common to both the materialized view and the query. If the materialized view satisfies each condition in the set of conditions, then the query is rewritten to produce a rewritten query that references the materialized view.
vi)	Larson et al. (Pub. No. US 2007/0192283) teaches maintenance of materialized view for query optimization in a database. The architecture provides the first practical algorithms for incrementally maintaining views with multiple outer joins and aggregated outer-join views. Materialized views with any combination of inner joins, one-sided outer joins and full outer joins, plus an optional aggregation on top, can be processed by algorithm(s) that construct incremental maintenance expressions based on converting the view definition a join-disjunctive normal form and exploiting database constraints to reduce maintenance overhead. A system comprises a view creation component for creating a materialized view definition that includes outer-joins a conversion component for converting an outer-join view expression into a normal form, and a maintenance component for updating the stored materialized view result associated with the materialized view definition. 
Leung et al. (Pub. No. US 2021/0019318) teaches materialized views of a database are generated for query optimization by creating a query definition of a materialized view including a left outer or a right outer join to generate a joined database table and adding a non-nullable virtual tagging column to the right original database table with a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist as a result of the join operation. A materialized view is created using the query definition and query results of the joined database table with the virtual tagging column. To remove duplicate entries in at least one of the original database tables, at least one of the original database tables used to create the joined table is harmonized using a "group by" command.
viii)	Gui et al. (Pat. No. US 8,359,325) teaches a database system includes database software to receive a query specifying a join of plural base tables, and to determine whether a foreign key and primary key relationship exists between join columns specified by the query and a materialized view definition. Based on the existence of the foreign key and the primary key relationship between join columns specified by the query and the materialized view definition, the database software determines that a result for the received query is to be computed from the materialized view.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-22:
In interpreting the current claims and Applicant’s remarks filed on 16 February 2021, and the interview dated 19 April 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 12.
Other claims are also allowed based on their dependencies on claims 1, and 12 respectively.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 270-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


           /SON T HOANG/  Primary Examiner, Art Unit 2169                                                                                                                                                                                                         April 20, 2020